Citation Nr: 1116805	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-11 015A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 19, 2008, Board decision that determined that there was no CUE in a February 1995 rating decision granting service connection and assigning a noncompensable evaluation for acne keloidalis nuchae with folliculitis.

2.  Whether there was CUE in a June 24, 2005, Board decision that denied entitlement to an initial disability rating in excess of 10 percent for tender scar of the posterior scalp.

3.  Whether there was CUE in a June 24, 2005, Board decision that denied the petition to reopen a claim for service connection for residuals of right ankle sprain.


REPRESENTATION

Appellant represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
FINDINGS OF FACT

1.  The Veteran served on active duty from November 1990 to October 1994.

2.  The Veteran has not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the December 19, 2008, Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.

3.  The Veteran has not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the June 24, 2005, Board decision that denied entitlement to an initial disability rating in excess of 10 percent for tender scar of the posterior scalp, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.

4.  The Veteran has not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the June 24, 2005, Board decision that denied the petition to reopen a claim for service connection for residuals of right ankle sprain, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  Because the pleading requirements for a motion for revision of the December 19, 2008, Board decision that determined that there was no CUE in a February 1995 rating decision granting service connection and assigning a noncompensable evaluation for acne keloidalis nuchae with folliculitis, based on CUE have not been met, the motion must be dismissed.  38 C.F.R. § 20.1404(b) (2010).

2.  Because the pleading requirements for a motion for revision of the June 24, 2005, Board decision that denied entitlement to an initial disability rating in excess of 10 percent for tender scar of the posterior scalp based on CUE have not been met, the motion must be dismissed.  38 C.F.R. § 20.1404(b) (2010).

3.  Because the pleading requirements for a motion for revision of the June 24, 2005, Board decision that denied the petition to reopen a claim for service connection for residuals of right ankle sprain, based on CUE have not been met, the motion must be dismissed.  38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

A.  December 2008 Board Decision

Although the Veteran appealed the December 2008 Board decision at issue to the United States Court of Appeals for Veterans Claims (Court), he withdrew his appeal prior to judgment in his case.  In March 2009, the Court accepted his withdrawal, and dismissed the appeal.  As the Court never "decided" the issue involved in the December 2008 Board action, the Board may entertain this motion.  See 38 C.F.R. § 20.1400(b).

In January 2011, the Board dismissed the Veteran's motion that there was CUE in the December 19, 2008, Board decision that determined that there was no CUE in a February 1995 rating decision granting service connection and assigning a noncompensable evaluation for acne keloidalis nuchae with folliculitis.  

The Veteran essentially makes the same arguments in his current motion, and therefore, the Board analysis is essentially the same as in the January 2011 motion.  

The Board, in its December 2008 decision, found, after consideration of the record and law that existed at the time of the February 1995 rating decision, that the correct facts as they were known at the time were considered by the RO in the February 1995 rating decision; that the February 1995 rating decision was consistent with the law and regulations in effect at that time; and that the RO correctly applied the statutory and regulatory provisions.  The Board specifically addressed the Veteran's contention that the February 1995 rating decision was clearly and unmistakably erroneous because it should have assigned a 50 percent or an 80 percent rating to the service-connected acne keloidalis nuchae with folliculitis from November 1, 1994 (rather than assigning a noncompensable evaluation).  He argued that the RO improperly grouped the folliculitis and the scar together, instead of assigning separate ratings.  

In reaching its conclusion, the Board addressed the evidence of record at the time of the February 1995 rating decision in detail.  The decision also cited to the general law and regulations pertaining to the determination of disability evaluations, including 38 U.S.C.A. § 1155, and 38 C.F.R. §§ 4.7, 4.14, 4.20, and 4.25, as well as the relevant criteria found in Diagnostic Codes 7800, 7803, 7804, 7805 and 7806 of 38 C.F.R. § 4.118.  The Board also discussed relevant case law, including Francisco v. Brown, 7 Vet. App. 55, 58 (1994) and Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board found that the evidence supported the RO's determination to rate the skin disorder as noncompensable under Diagnostic Code 7805, and noted that the rating decision made it clear that alternative diagnostic codes were considered.  The Board also found that the evidence supported the RO's finding that the service-connected acne keloidalis nuchae with folliculitis were manifested by the same symptoms and were appropriately assigned a single rating.

The Board acknowledged the Veteran's contention that the disorder was not properly rated, should not have been rated as a scar, and warranted separate ratings, but found that the Veteran was essentially disagreeing as to how the facts were weighed or evaluated by the RO.  The Board also acknowledged the Veteran's contention that, based upon medical evidence and rating actions dated subsequent to the February 1995 rating decision, a higher disability rating should have been assigned and the folliculitis should have been assigned a separate rating, but noted that a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  The Board concluded that it was prohibited from considering evidence that was not of record at the time of the February 1995 rating decision or considering law that was not in effect at the time of the February 1995 rating decision when determining if there was CUE.

The Board additionally acknowledged that the Veteran had submitted copies of Board decisions addressing the claims of other veterans, but explained that those decisions had no precedential value, and that they post-dated the February 1995 rating decision.

The Board found that evidence of record at the time of the February 1995 rating action supported the RO's decision, and concluded, with citation to 38 C.F.R. § 3.105(a), that the RO's determination did not constitute CUE.

In alleging that the December 2008 decision contained CUE in its determination that the February 1995 rating decision did not contain CUE, the Veteran almost exclusively reiterates the same arguments concerning the February 1995 rating decision that were addressed and rejected in the December 2008 Board decision, and were found to be deficient to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) in a January 2011 motion the Board dismissed.  In support of his previously rejected allegations, he has continued to submit numerous copies of the evidence considered in the December 2008 Board decision, almost all of which post-dates the February 1995 rating decision.  Again, the Veteran is only expressing disagreement with how the December 2008 Board decision weighed the evidence.  This, as has already been repeatedly explained to the Veteran, does not constitute CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The only other relevant allegation made by the Veteran is that the December 2008 decision erroneously relied on 38 C.F.R. § 3.105(a), rather than VAOPGCPREC 4-2004.  According to the Veteran, VAOPGCPREC 4-2004 was issued to "provide the following analysis to guide future adjudications of CUE claims."  It is not clear if he means to argue that VAOPGCPREC 4-2004 somehow supplanted 38 C.F.R. § 3.105(a) as the authority for adjudicating claims based on CUE, or whether the Board merely erred in not mentioning VAOPGCPREC 4-2004.  The Board points out that 38 C.F.R. § 3.105(a), which implements 38 U.S.C.A. § 5109A, in fact was the authority in 2008 which allowed for revisions of rating actions on the basis of CUE.  The regulation was clearly pertinent, and merely indicates that previous determinations which are final and binding will be accepted as correct in the absence of CUE.  VAOPGCPREC 4-2004 did not purport to supplant 38 C.F.R. § 3.105(a); rather it merely summarized the existing state of the law in adjudicating CUE claims, and the holding was actually limited to those claims based on allegations of CUE on the ground that VA failed to recognize a claim for veterans benefits.  The Veteran's allegation of CUE was not based on the ground that the February 1995 rating action failed to recognize a claim for VA benefits. VAOPGCPREC 4-2004 therefore was inapplicable to the CUE claim decided in the December 2008 Board decision, and the Board could not have erred in failing to reference that opinion.  The Veteran has not alleged that the December 2008 Board decision failed to follow any of the case law cited within VAOPGCPREC 4-2004.

B.  June 24, 2005, Board Decision that Denied Entitlement to an Initial Disability Rating in Excess of 10 Percent for Tender Scar of the Posterior Scalp

A June 24, 2005, Board decision denied an increased rating for the Veteran's service-connected scar of the posterior scalp.  

The Board reviewed the diagnostic codes relating to skin disorders in effect prior to August 30, 2002 that would allow a rating in excess of the 10 percent rating already in effect including that Diagnostic Code 7800 allowed for a rating up to 50 percent for disfiguring scars of the head, face or neck.  Under this code, a 10 percent rating was warranted for moderate disfiguring scars of the head, face or neck.  A 30 percent rating was warranted for severe disfiguring scars or the head, face or neck, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  Finally, a 50 percent rating was warranted for complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.

Following a review of the evidence, the Board found that the Veteran's scarring was no more than moderately disfiguring, as contemplated for a 10 percent rating under this code.  The evidence did not show that the Veteran's scar was severely disfiguring, as it did not involve the eyelids, lips or auricles.  Furthermore, the Board observed that, as the disfigurement caused by the Veteran's skin disorder of the posterior scalp was considered in the rating for the Veteran's acne keloidalis nuchae with folliculitis (including pseudofolliculitis barbae), reevaluating this aspect of the Veteran's skin disability under the scar codes would constitute impermissible pyramiding.  The Board cited Esteban v. Brown, 6 Vet. App. 259 (1994) and 38 C.F.R. § 4.14 (2004) in support of its conclusion. 

Following a review of the criteria for rating skin disorders in effect on and after August 30, 2002, the Board found that a rating in excess of the 10 percent rating currently in effect is not warranted.  A rating under the revised provisions of Diagnostic Code 7800, pursuant to which the severity of disfigurement of the head, face or neck is evaluated, is not warranted because it would require a re-evaluation of the skin disorder under the same code used to grant the veteran's disability rating above, and thus would constitute impermissible pyramiding under 38 C.F.R. § 4.14 (2004). 

The Veteran entered a timely appeal to the Court.  By a Memorandum Decision dated in May 16, 2007, the Court affirmed the Board's decision.

The Veteran claims that there is CUE in that decision.  He noted his scalp and neck scars were markedly repugnant.  He also believed that he was entitled to a separate rating for generalized anxiety disorder as secondary to his service-connected scar.  He then explained why he is entitled to an 100 percent disability rating for his service-connected scar.  

A September 2000 rating decision had granted service connection for a tender scar of the posterior scalp.  Service connection has never been granted for a neck scar.  

There is no evidence of record, besides the Veteran's current statements, that he suffers from a psychiatric disorder due to his service-connected scar.  On written argument received in December 2001, he stated "[p]lease do not reconsider a disability for a (1) mood disorder . . . as secondary to a service-connected scarring condition."  The Veteran's representative, in a December 2002 statement "[c]onfirm the fact that the Veteran witdr[ew] his appeal . . . for the following conditions (1 [m]ood disorder, . . . as secondary to scarring condition. . . ."  

The moving party has failed to allege any specific error of fact or law in the June 24, 2005 Board decision, the factual or legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  

C.  June 24, 2005, Board Decision that Denied the Petition to Reopen a Claim 
for Service Connection for Residuals of Right Ankle Sprain

A June 24, 2005, Board decision denied the petition to reopen a claim for service connection for residuals of right ankle sprain.  

In that decision, the Board noted that, in a February 1995 rating decision, the RO initially denied the Veteran's claim for residuals of a right ankle sprain on the basis that while the evidence showed treatment for right ankle inversion injury while jogging while in service in late March 1991, described as a Grade II right ankle sprain, X- rays at that time were normal, with no evidence of fracture or dislocation, and there was no further treatment shown after April 1991, at which time there was full range of ankle motion and ankle strength.  The evidence did not show any evidence of a right ankle disorder at the time of an examination in March 1992 or at the time of his service discharge examination in March 1994.

The Veteran was notified of the RO's determination and of his appellate rights by a letter dated in March 1995.  However, no appeal was filed within one year of notification of the March 1995 denial; therefore, the decision became final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board noted that a review of the relevant evidence submitted since the final March 1995 decision did not show that that the Veteran currently had a right ankle disorder, much less that such disorder is related to the ankle injury sustained in 1991.  The only new medical evidence which addressed this issue is the report of a VA general medical examination dated in September 2000, at which time the Veteran reported that he had sustained a left ankle sprain in service.  Following an examination, the examiner rendered a diagnosis of status post sprained left ankle, recovered.  No diagnosis of any current right ankle disorder was rendered.  Extensive VA outpatient treatment notes dated from shortly after the time of the veteran's discharge from the military in 1994 to the present show no complaints or diagnoses of, or treatment for, a right ankle disorder.  Pre-service medical evidence confirms that the Veteran suffered a left ankle sprain in May 1990, several months prior to entry onto active duty.

The Board also noted that the Veteran is not a medical expert, and is not qualified to express an opinion regarding any medical causation of a current right ankle disorder.  The Veteran's lay opinions could not be accepted as competent evidence to the extent that they purport to establish such medical causation and could not serve as a predicate to reopen a previously disallowed claim. .

The Veteran entered a timely appeal to the Court.  By a Memorandum Decision dated in May 16, 2007, the Court affirmed the Board's decision.

The Veteran claims that there is CUE in that decision.  He noted the inservice right ankle injury documented in his service treatment records.  He then explained why he is entitled to an 80 percent disability rating for the condition.  

The moving party has failed to allege any specific error of fact or law in the June 24, 2005 Board decision, the factual or legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  

D.  Conclusion

The Veteran has, at most, provided only nonspecific allegations of error regarding the motions at issue.  His motions consequently are, on their face, deficient.  Because the moving party's motions fail to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), dismissing the motions is warranted.


ORDER

The motion regarding the December 19, 2008, Board decision that determined that there was no CUE in a February 1995 rating decision granting service connection and assigning a noncompensable evaluation for acne keloidalis nuchae with folliculitis is dismissed.

The motion regarding the June 24, 2005, Board decision that denied entitlement to an initial disability rating in excess of 10 percent for tender scar of the posterior scalp is dismissed.

The motion regarding the June 24, 2005, Board decision that denied the petition to reopen a claim for service connection for residuals of right ankle sprain is dismissed.




                       ____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



